Name: Commission Regulation (EEC) No 1366/91 of 24 May 1991 amending Regulation (EEC) No 863/91 on the special sale of intervention butter for export to the Soviet Union and amending Regulation (EEC) No 569/88
 Type: Regulation
 Subject Matter: marketing;  trade policy;  political geography;  processed agricultural produce
 Date Published: nan

 No L 130/30 Official Journal of the European Communities 25. 5 . 91 COMMISSION REGULATION (EEC) No 1366/91 of 24 May 1991 amending Regulation (EEC) No 863/91 on the special sale of intervention butter for export to the Soviet Union and amending Regulation (EEC) No 569/88 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3641 /90 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 863/91 (3), as amended by Regulation (EEC) No 1218/91 (4), provides for a special sale of intervention butter for export to the Soviet Union by a special invitation to tender, each inte ­ rested party being required to submit his tender by 12 noon on 14 May 1991 at the latest ; whereas no tenders have been submitted within the time limit laid down ; whereas a further time limit for the submission of tenders should accordingly be set ; HAS ADOPTED THIS REGULATION : Article 1 In Article 2 (3) of Regulation (EEC) No 863/91 , the dates ' 14 May 1991 ' and ' 18 May 1991 ' are hereby replaced by '28 May 1991 ' and '30 May 1991 ' respectively. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28. 6. 1968 , p. 13 . 0 OJ No L 362, 27. 12. 1990, p . 5 . 0 OJ No L 88 , 9 . 4 . 1991 , p. 11 . (4) OJ No L 116, 9 . 5 . 1991 , p. 52.